     Case 2:21-cv-00301-JAD-DJA Document 20 Filed 04/21/21 Page 1 of 2




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                     ***
 6    NGUYET NGUYEN, ET AL.,                                  Case No. 2:21-cv-00301-JAD-DJA
 7                            Plaintiffs,
                                                              ORDER
 8          v.
 9    CHARLES MARGINES, ET AL.,
10                            Defendants.
11

12           This matter is before the Court on Plaintiff Nguyet Nguyen’s Motion to File Electronically

13   (ECF No. 19), filed on April 14, 2021. A pro se litigant may request authorization to register as an

14   electronic filer in a specific case. Local Rule IC 2-2(b). The Court will grant the request contingent

15   on the following: Plaintiff must complete the CM/ECF tutorial and Plaintiff must review the

16   Electronic Case Filing Procedures and the Civil Menu E-Filing Categories and Events. 1 Further,

17   Plaintiff must establish a cm/ecf account.

18           IT IS HEREBY ORDERED that Plaintiff Nguyet Nguyen’s Motion to File Electronically

19   (ECF No. 19) is granted.

20           IT IS FURTHER ORDERED that Plaintiff must comply with the following procedures to

21   activate his CM/ECF account:

22               (1) By May 4, 2021, Plaintiff must file a written certification that she has completed

23               the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices,

24               and the Civil & Criminal Events Menu that are available on the court's website,

25               www.nvd.uscourts.gov. Plaintiff is advised that she is not authorized to file

26

27
             1
               The tutorial, Electronic Case Filing Procedures, and Civil Menu E-Filing Categories and Events
28   can all be found at https://www.nvd.uscourts.gov/e-filing-permission/.
     Case 2:21-cv-00301-JAD-DJA Document 20 Filed 04/21/21 Page 2 of 2




 1                electronically until this certification is filed with the court within the time frame

 2                specified.

 3          (2)      After timely filing the certification, Plaintiff must contact the CM/ECF Help Desk

 4   at (702) 464-5555 to set up a CM/ECF account.

 5          DATED: April 21, 2021

 6
                                                             DANIEL J. ALBREGTS
 7                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                    Page 2 of 2
